DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 23, “outer surfaces” should read “the outer surfaces” for consistency. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 10, “the arm section” should read “the arm section of the vertical spring terminal” for clarity. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in line 5, “the electrodes” should read “the at least the pair of electrodes” for consistency. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 5, “5” should read “5˚” for clarity. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 2, “the holding section” should read “the associated holding section” for consistency. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the center side" in line 29 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-7 are rejected as dependent thereon.
Claim 4 recites the limitation “the inclined spring terminals are located in a pair to be side by side in the widthwise direction on opposite sides of the sensor element in the thickness direction” in lines 2-4 of the claim. It is unclear how the pair of inclined spring terminals can be located side by side AND on opposite sides of the sensor element.
Claim 4 recites the limitation "the thickness direction" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Oba et al. (JP 2012230076 A) (provided in Applicant’s IDS filed on February 25, 2020) (references herein made with respect to English Machine Translation).
Regarding claim 1, Oba teaches a gas sensor (a gas sensor 1, Fig. 1, para. [0014]) comprising:
a sensor element for detecting gas (a sensor element 10 for measuring gas, Fig. 1, para. [0014], [0018]), including a plurality of terminal contact portions located on outer surfaces of a proximal section of the sensor element (electrode terminal portions 31 to 34 formed on outer surfaces of a rear end portion 12 of the sensor element 10, Figs. 1-2, para. [0018]);
a plurality of spring terminals formed of bendable wire (lead frames 40 are connection terminals formed of electrically conductive bendable material, Figs. 1, 5-6, 8, para. [0017]-[0018], [0037]); and
an insulator including an insertion hole in which the proximal section of the sensor element is inserted and a plurality of retaining grooves, which communicate with the insertion hole (an insulating separator 100 including a cylindrical hole 110 which surrounds the periphery of the rear end portion 12 of the sensor element 10, Figs. 1, 3, 8, para. [0010], [0017], [0031]; the insulating spacer 100 includes frame placement portions 120 that communicate with the cylindrical hole 110, Figs. 1, 3, 8, para. [0031]), wherein
each spring terminal includes a holding section, which is retained in the associated retaining groove (each lead frame 40 includes a terminal main body portion 41 which is retained in the associated frame placement portion 120, Figs. 3, 5-6, 8, para. [0037], [0041]-[0042]), and an arm section, which extends from the holding section and is in contact with the associated terminal contact portion while flexing with respect to the holding section (each lead frame 40 includes a terminal contact portion 42 formed with a protrusion 43 that contacts one of the electrode terminal portions 31 to 34 of the sensor element 10 on the surface opposite to the surface facing the terminal main body portion 41, Figs. 5-6, para. [0037]; the terminal contact portion 42 is bent inward in the radial direction at the connection side end portion 44 connected to the tip of the terminal main body portion 41 and is turned to the rear end side, Figs. 5-6, para. [0038]; the connection side end portion 44 is elastically deformed, Figs. 5-6, para. [0038]), and
as viewed in an insertion direction of the sensor element into the insertion hole, at least one of the spring terminals includes an inclined spring terminal (as viewed from the front end side along an axial direction O, the lead frames 40 are inclined, Figs. 1, 4, 8, para. [0015], [0029], [0042]; Examiner notes that the axial direction O reads on an insertion direction of the sensor element into the insertion hole), and a flexing direction of the arm section of the inclined spring terminal with respect to the holding section is inclined with respect to an outer surface of the associated terminal contact portion (a flexing direction of the terminal contact portion 42 of the inclined lead frame 40 with respect to the terminal main body portion 41 is inclined with respect to an outer surface of the associated electrode terminal portion 31 to 34, Figs. 1, 4, 8, para. [0048]-[0049]; Examiner interprets a flexing direction to be the direction that the lead frame is inclined in since the terminal contact portions 42 can be inclined toward the axis of the sensor element 10 by elastically deforming the connection side end portion 44, para. [0038], [0049]),
the terminal contact portions are located side by side in a widthwise direction orthogonal to the insertion direction (the electrode terminal portions 31/32 and 33/34 are located side by side in a width direction orthogonal to the axial direction O, Figs. 1, 2, 8, para. [0021]; the width direction is a left-right direction of Fig. 8, para. [0031]),
a plurality of the inclined spring terminals are located side by side in the widthwise direction (the inclined lead frames 40 are located side by side in the width direction, Figs. 1 & 8, para. [0042], [0048]-[0049]),
the arm sections of the inclined spring terminals are located closer to a center than the holding sections in the widthwise direction of the sensor element (the terminal contact portions 42 of the inclined lead frames 40 are located closer to a center than the terminal main body portions 41 in the width direction of the sensor element 10, Figs. 4 & 8, para. [0042], [0048]-[0049]), and
the arm section of each inclined spring terminal flexes with an inclination angle of a central axis extending along the flexing direction with respect to a normal perpendicular to outer surfaces of the terminal contact portions being increased and is in contact with a side surface of the associated retaining groove located at the center side in the widthwise direction (the terminal contact portion 42 of each inclined lead frames 40 elastically deforms with an inclination angle of a central axis extending along the flexing direction with respect to a normal perpendicular to outer surfaces of the electrode terminal portions 31 to 34 and is in contact with a side surface of the associated frame placement portion 120 located closer to the center in the width direction, Fig. 8, para. [0041]-[0042], [0048]-[0049]), and the position of the arm section with respect to the outer surface of the associated terminal contact portion is fixed (the position of the terminal contact portion 42 with respect to the outer surface of the associated electrode terminal portion 31 to 34 has restricted movement and is prevented from being deformed such that contact failure with the electrode terminal portions 31 to 34 and disconnection are prevented, Figs. 8, para. [0037], [0045], [0047]-[0048]).
Regarding claim 3, Oba teaches wherein the terminal contact portions are located on opposite sides of the sensor element in a thickness direction orthogonal to both of the insertion direction and the widthwise direction orthogonal to the insertion direction (the electrode terminal portions 31/32 and 33/34 are located on opposite sides of the sensor element 10 in a thickness direction orthogonal to both of the axial direction O and the width direction orthogonal to the axial direction O, Figs. 1, 2, 8, para. [0021]; the thickness direction is an up-down direction of Fig. 8), and
the inclined spring terminals are located at positions facing each other with the sensor element located in between (the inclined lead frames 40 are located at positions facing each other with the sensor element 10 located in between, Figs. 1 & 8, para. [0042], [0048]-[0049]).
Regarding claim 5, Oba teaches wherein the sensor element includes a solid electrolyte on which at least a pair of electrodes are located and a heater laminated on the solid electrolyte (the sensor element 10 includes a solid electrolyte on which a detection electrode and a reference electrode are arranged, and a heater 19 laminated on the solid electrolyte, Fig. 2, para. [0019]-[0020]), and
the plurality of terminal contact portions include a first terminal contact portion, which is connected to the electrodes (the electrode terminal portions 31 and 32 are connected to the detection electrode and the reference electrode, Fig. 2, para. [0021]), and a second terminal contact portion, which is connected to a heating element of the heater (the electrode terminal portions 33 and 34 are connected to both ends of a heating resistor pattern of the heater 19, Fig. 2, para. [0021]).
Regarding claim 7, Oba teaches wherein each arm section is folded back from the associated holding section to face the holding section (each terminal contact portion 42 is bent back from the associated terminal main body portion 41 to face the terminal main body portion 41, Figs. 1 & 5-6, para. [0037]-[0038], [0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oba et al. (JP 2012230076 A) (provided in Applicant’s IDS filed on February 25, 2020) (references herein made with respect to English Machine Translation) and further in view of Hino (WO 2015/115660 A1) (references herein made with respect to English Machine Translation).
Regarding claim 2, Oba teaches a gas sensor (a gas sensor 1, Fig. 1, para. [0014]) comprising:
a sensor element for detecting gas (a sensor element 10 for measuring gas, Fig. 1, para. [0014], [0018]), including a plurality of terminal contact portions located on outer surfaces of a proximal section of the sensor element (electrode terminal portions 31 to 34 formed on outer surfaces of a rear end portion 12 of the sensor element 10, Figs. 1-2, para. [0018]);
a plurality of spring terminals formed of bendable wire (lead frames 40 are connection terminals formed of electrically conductive bendable material, Figs. 1, 5-6, 8, para. [0017]-[0018], [0037]); and
an insulator including an insertion hole in which the proximal section of the sensor element is inserted and a plurality of retaining grooves, which communicate with the insertion hole (an insulating separator 100 including a cylindrical hole 110 which surrounds the periphery of the rear end portion 12 of the sensor element 10, Figs. 1, 3, 8, para. [0010], [0017], [0031]; the insulating spacer 100 includes frame placement portions 120 that communicate with the cylindrical hole 110, Figs. 1, 3, 8, para. [0031]), wherein
each spring terminal includes a holding section, which is retained in the associated retaining groove (each lead frame 40 includes a terminal main body portion 41 which is retained in the associated frame placement portion 120, Figs. 3, 5-6, 8, para. [0037], [0041]-[0042]), and an arm section, which extends from the holding section and is in contact with the associated terminal contact portion while flexing with respect to the holding section (each lead frame 40 includes a terminal contact portion 42 formed with a protrusion 43 that contacts one of the electrode terminal portions 31 to 34 of the sensor element 10 on the surface opposite to the surface facing the terminal main body portion 41, Figs. 5-6, para. [0037]; the terminal contact portion 42 is bent inward in the radial direction at the connection side end portion 44 connected to the tip of the terminal main body portion 41 and is turned to the rear end side, Figs. 5-6, para. [0038]; the connection side end portion 44 is elastically deformed, Figs. 5-6, para. [0038]), and
as viewed in an insertion direction of the sensor element into the insertion hole, at least one of the spring terminals includes an inclined spring terminal (as viewed from the front end side along an axial direction O, the lead frames 40 are inclined, Figs. 1, 4, 8, para. [0015], [0029], [0042]; Examiner notes that the axial direction O reads on an insertion direction of the sensor element into the insertion hole), and a flexing direction of the arm section of the inclined spring terminal with respect to the holding section is inclined with respect to an outer surface of the associated terminal contact portion (a flexing direction of the terminal contact portion 42 of the inclined lead frame 40 with respect to the terminal main body portion 41 is inclined with respect to an outer surface of the associated electrode terminal portion 31 to 34, Figs. 1, 4, 8, para. [0048]-[0049]; Examiner interprets a flexing direction to be the direction that the lead frame is inclined in since the terminal contact portions 42 can be inclined toward the axis of the sensor element 10 by elastically deforming the connection side end portion 44, para. [0038], [0049]).
Oba teaches that the lead frames 40 are connection terminals formed of electrically conductive bendable material (Figs. 1, 5-6, 8, para. [0017]-[0018], [0037]). Oba fails to teach wherein the plurality of spring terminals are formed of round wire having a circular cross-section and a wire diameter within a range of φ 0.4 to 0.7 mm.
Hino teaches a gas sensor comprising a gas sensor element having an electrode pad and a spring terminal in contact with the electrode pad (pg. 1, first paragraph). Hino teaches that the spring terminal 5 is formed using a spring wire member 500 having a circular cross section (Fig. 5, pg. 4, third paragraph). Hino teaches that the length of the holding groove 41 in the Y direction is slightly longer than the diameter of the spring terminal 5 in order to hold the spring terminal 5 (Fig. 5, pg. 4, third paragraph, pg. 5, fifth paragraph). Hino teaches that even when the spring terminal 5 is formed by using a thin member such as the spring wire 500, the spring terminal 5 can be held in the holding groove 41 without falling down or twisting (Figs. 5-7, pg. 5, fifth paragraph). Hino teaches wherein the diameter of the spring terminal is a result-effective variable. Specifically, Hino teaches that the diameter of the spring terminal prevents the spring terminal from falling down or twisting. Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lead frames of Oba to be formed of round wire having a circular cross-section and a wire diameter within a range of φ 0.4 to 0.7 mm through routine experimentation because doing so would yield the predictable desired prevention of the spring terminal from falling down or twisting. Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a round wire which a person of ordinary skill in the art would have found obvious.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oba as applied to claim 1 above, and further in view of Hino (WO 2015/115660 A1) (references herein made with respect to English Machine Translation).
Regarding claim 4, Oba teaches wherein the inclined spring terminals are located in a pair to be side by side in the widthwise direction on opposite sides of the sensor element in the thickness direction orthogonal to both of the insertion direction and the widthwise direction orthogonal to the insertion direction (for the purpose of examination, Examiner interprets the claim to require one pair of the inclined spring terminals to be located side by side, and another pair of the inclined spring terminals to be located on opposite sides of the sensor element) (one pair of the inclined lead frames 40 is located side by side in the width direction, Figs. 1 & 8, para. [0042], [0048]-[0049]; another pair of the inclined lead frames 40 is located on opposite sides of the sensor element 10 in the thickness direction orthogonal to both of the axial direction O and the width direction orthogonal to the axial direction O, Figs. 1 & 8, para. [0042], [0048]-[0049]; the thickness direction is an up-down direction of Fig. 8).
Oba teaches the inclined lead frames 40 (Figs. 1 & 8, para. [0042], [0048]-[0049]). Oba teaches that the quantity of lead frames 40 can be changed as appropriate (para. [0052]). Oba fails to teach wherein the plurality of spring terminals includes a vertical spring terminal, which is a spring terminal other than the inclined spring terminals, and the vertical spring terminal is located between the pair of the inclined spring terminals located side by side in the widthwise direction, and the flexing direction of the arm section is perpendicular to the outer surface of the associated terminal contact portion.
Hino teaches a gas sensor comprising a gas sensor element having an electrode pad and a spring terminal in contact with the electrode pad (pg. 1, first paragraph). Hino teaches a plurality of spring terminals 5 held in individual holding grooves 41 of an insulator 4 (Fig. 7, pg. 3, fifth paragraph). Hino teaches that the spring terminals 5 are elastically deformed toward the electrode pads 22 in a direction perpendicular to the outer surface of the associated electrode pad 22 (Fig. 7, pg. 3, sixth paragraph; Examiner interprets this to be the flexing direction). Hino teaches that the spring terminals 5 make it possible to form a larger number of electrode pads 22 without increasing the size of the gas sensor element 2 (Fig. 7, pg. 2, fifth paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Oba to further include a vertical spring terminal in between the side by side pair of the inclined lead frames and elastically deforming in a direction perpendicular to the outer surface of the associated electrode pad as taught by Hino because it makes it possible to form a larger number of electrode pads without increasing the size of the gas sensor element 2 (Hino, Fig. 7, pg. 2, fifth paragraph). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the vertical spring terminal in between the side by side pair of the inclined lead frames, which a person of ordinary skill in the art would have found obvious.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oba as applied to claim 1 above.
Regarding claim 6, Oba teaches the inclined lead frames 40 (Figs. 1 & 8, para. [0042], [0048]-[0049]), and wherein, when viewed in the insertion direction, the inclination angle between the central axis, which extends along the flexing direction of each inclined spring terminal, and the normal, which is perpendicular to the outer surface of the associated terminal contact portion, is an acute angle (when viewed from the front end side along an axial direction O, the inclination angle between the central axis, which extends along the flexing direction of each inclined lead frame 40, and the normal, which is perpendicular to the outer surface of the associated electrode terminal portion 31 to 34, is an acute angle, Figs. 1, 4, 8, para. [0015], [0029], [0042]). Oba fails to teach wherein the inclination angle is within a range of 5 to 45˚.
However, Oba teaches that the lead frames 40 are inclined toward the axis of the sensor element 10, which allow the lead frames 40 to be positioned in the separator 100 correctly and prevent the lead frames 40 from deforming and prevent contact failure and disconnection with the electrode terminal portions 31 to 34 of the sensor element 10 (para. [0011], [0048]-[0049]). Oba teaches wherein the inclination angle is a result-effective variable. Specifically, Oba teaches that the inclination angle prevents the lead frames from deforming, and also prevents contact failure and disconnection with the electrode terminal portions 31 to 34 of the sensor element 10. Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inclination angle of Oba to be within a range of 5 to 45˚ through routine experimentation because doing so would yield the predictable desired prevention of the lead frames from deforming and prevention of contact failure and disconnection with the electrode terminal portions of the sensor element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794             

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699